Title: From George Washington to John Doughty, 23 September 1793
From: Washington, George
To: Doughty, John


          
            Sir,
            Mount Vernon 23d Septr ’93.
          
          Your Letter, conveying to me the resolutions, agreed to by the Inhabitants of Morris
            County, the 10 inst: has reached my hands.
          
          Their firm & manly sentiments, declared in the resolutions, & united
            determination to protect & defend the honor & dignity of our Country, are such
            as become the freemen & citizens of the United States; & evince their firm &
            commendable resolution to preserve their liberty & independence inviolate. With such
            aid & support, under direction of Divine providence, I trust the flourishing
            condition & inestimable blessings now enjoyed, will be long continued to our
            Country.
          
            Go. Washington
          
        